Citation Nr: 1115133	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-34 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for damage to the ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter is before the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  When this matter was before the Board in November 2009, it was remanded for further development.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran has bilateral hearing loss related to his active service.  

2.  The evidence does not demonstrate that the Veteran has residual damage to the ears related to his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during active service, and sensorineural hearing loss disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Residuals of damage to the ear during active service were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in October 2005 and December 2009.  Although the December 2009 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent treatment records have been obtained and VA has afforded the Veteran an appropriate VA examination.  In November 2009 the Board remanded the case for the purpose of affording the VA examination.  The requested examination was performed in March 2010.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he has bilateral hearing loss and ear damage related to his active service.  Specifically, the Veteran contends that during a beach training exercise, a bug crawled into his ear and died.  The Veteran's ear was treated with drops and packed with gauze.  Two weeks later, a corpsman pulled the gauze out of his ear, causing pain and damage to his ear drum.  The Veteran stated that following the incident, he experienced yearly ear infections and discomfort in his ears.  The Veteran also complained of current hearing loss.  

Service treatment records are silent to any complaints of hearing loss during active service; however the records do show treatment for two ear infections during April and December 1968.  

The Veteran submitted a statement from a fellow Veteran indicating that the Veteran complained of ear pain caused by an insect in his ear after a training exercise, and that he observed the Veteran with packing in his ear.

Private treatment records from R.G., MD., dated December 1992 to December 2009 showed complaints of ear injury and hearing loss.  Records showed that the Veteran was treated for mild otitis in January 1993 and serious otitis in April 1993.  In April 1994, the doctor noted dusky tympanic membranes.  A February 1995 showed a left retracted tympanic membrane.  A February 1995 noted complaints of tinnitus as well as palpitation and pain radiating to his left ear.  Examination of the ears showed tympana were pearly translucent and distinct landmarks without perforations, retraction, sclerosis, or effusions.  Pinnae were symmetrical, and hearing was acute to whisper.  A June 1995 record showed that audiometry was equal bilaterally with hearing acute to spoken word, tympanic membranes were pink and pearly and landmarks were visible.  An assessment of labrynthitis was provided.

A July 1995 record showed complaints of transient right ear pain with much less vertigo.  Hearing was acute to the spoken word, tympanic membranes were pink and pearly, and landmarks are visible.  An October 1995 record noted serious effusion in the right ear, watery fluid behind the right tympanic membrane.  A July 2005 treatment record showed a diagnosis of herpes simplex in the right ear.  An August 2005 record showed gradually resolving pain at the right pinna, with epidermidis slightly tender.  The doctor noted that the Veteran's right ear may be chronically more sensitive to infection secondary to injuries he received on the right ear while in service.

A January 2006 record indicated that the Veteran came in to document a hearing disability for a VA claim.  Hearing testing with a Welch-Allen audiometer at 40 decibels on the right ear showed response at 500, 1000, 2000, and 4000 in the right ear.  Testing in the right ear at 25 decibels showed no response at 500 and 1000 and a response at 2000 and 4000.  Testing in the left ear showed responses to all frequencies at both 25 and 40 decibels.  The right tympanic membrane was dusky and not translucent but there was no deformity or protrusion in the right tympanic membrane.  The ear canal on the right was also tender.  The Veteran reported chronic right ear tenderness with an aggravation of deafness when his ears are more tender ever since he served in the Navy.  The physician noted that the Veteran had normal hearing in the left ear.

An April 2006 record noted complaints of right ear pain.  Examination showed that the tympanic membranes were translucent.  An August 2009 record noted complaints of right ear and cheek pain with no vertigo and dizziness.  The Veteran had a blistering eruption of the right pinna and upper cheek, and an assessment of herpes zoster was provided.  A September 2009 record showed the right tympanic membrane was lucent and there was no swelling or erythema.  A diagnosis of post herpetic otalgia was provided.  

A December 2009 record noted that the Veteran reported a history of chronic deafness and ear pain.  Examination showed tympana pearly and translucent, with landmarks distinct without perforations, retraction, sclerosis, or effusions.  Pinnae were symmetrical.  A diagnosis of a chronic report of decreased hearing in the right ear was provided.

The Veteran was afforded a VA examination in March 2010.  The Veteran complained of difficulty hearing and reported noise exposure and ear infections while in the military.  The Veteran denied occupational or recreational noise exposure.  Audiological testing revealed auditory thresholds of 10, 10, 5, 5, and 30 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear, and thresholds of 20, 15, 20, 20, and 30 decibels at 500, 1000, 2000, and 4000 Hertz in the right ear.  Speech recognition scores were 98 percent bilaterally.  These results do not establish the presence of hearing loss disability in either ear.  Examination showed that tympanometry results were normal indicating normal functioning of the ear drums.  The examiner also stated that there was no residual hearing loss from ear infections that were treated during active service.  A diagnosis of hearing loss not disabling per 38 C.F.R. § 3.385, bilaterally were provided.  

While the Veteran has some mild hearing loss in the right ear, the hearing loss does not meet the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385.  The Veteran's service medical records did not reveal audiological examinations showing hearing loss as a disability.  Additionally, there is no post service objective medical evidence of current right ear hearing loss disability as required by the regulation.  Therefore the evidence does not show that the Veteran currently has any hearing disability.  In absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is required to enter decisions based on the laws and regulations passed.  38 U.S.C.A. § 7104.

Regarding the Veteran's claim for damage to the ear, the Veteran stated he had a bug die in his ear and service treatment records revealed treatment for two ear infections during his active duty.  A statement from a fellow Veteran indicated that he had witnessed the Veteran wearing a gauze pack on his ear, as well as heard the Veteran complain about trouble with ear drainage.  Post service records indicated complaints of chronic right ear pain, and treatment for ear disorders including, effusion, herpes, otalgia, intermittent dusky tympanic membrane and mild to severe otitis.  

The Board notes that Veteran's private physician stated that the Veteran's right ear may be chronically more sensitive to infection secondary to injuries he received on the right ear while in service.  However, there is no indication that the basis for the conclusion was supported by anything other than the Veteran's reported history.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Medical opinions premised upon an unsubstantiated account of a Veteran are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a Veteran or other claimant).

However, the Board notes that the record is silent to any complaints of any residual ear injury or recurrent ear infection until 1993, nearly 24 years after his discharge from active duty.  Additionally, there is no indication that the Veteran's private physician reviewed the Veteran's service treatment records.  Moreover, while post service treatment records dated from 1993 showed treatment for ear disorders noted above, the March 2010 VA examiner opined that typanometry results were normal and indicated normal functioning of the ear drums.  Further the examiner stated that there was no residual hearing loss due to ear infections treated during service.  

With respect to the Veteran's statements of recurrent ear infections and problems with drainage since service, it is recognized that he is competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, here such statements are not deemed credible as the record is silent to any treatment of recurrent ear infections for nearly 24 years after discharge from service.  The Veteran himself believes that his ear disorders are the residuals of an injury to the right ear during his active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here, given the lack of any clear residual injury resulting from an insect crawling into the Veteran's ear during service, involves a more complex relationship that the Veteran is not competent to address.  

In sum, as there is no evidence showing that the Veteran incurred a residual injury to either ear during his active service, the claim is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for damage to the ear is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


